Title: To Benjamin Franklin from Deborah Franklin, 13 December 1766
From: 
To: 


December the 13 1766
[First part missing] the Profile is Cume Safe and is the thing as everey one ses that has seen it I am verey much obliged to you for it everey bodey knows it that has seen it. As to the Candil sticks and Corke Screw thay will doe when you return in the Spring. Be So good as to give my love to Mrs. Stephenson and her Dafter tell me is Polley is a going to be marreyed. I think you sed sum such thing sum time a go. When Shee dus I hope it will be to one that will deserve her. It Semes a dought with me wather Salley writes by this Ship as shee is setting for her Pickter for her Brother Shee is to be playing on the Armonekey. The vesill is gon down so I muste seel this all thow I have not got aresete [a receipt] for the things. I am your a feckshonet wife
D Franklin
